Citation Nr: 1748040	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for service connection for sleep apnea has been received.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision, in which the RO denied the Veteran's claims for service connection for PTSD and for CAD (claimed as a heart condition), as well as his requests to reopen claims for service connection for sleep apnea and for a back disability.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2017, the Veteran and a friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran withdrew from appeal his claim for service connection for PTSD.  See April 2017 Board Hearing Transcript (Transcript), pp. 2-3.  Therefore, this claim is being formally dismissed, below.

As regards characterization of that portion of the appeal involving sleep apnea and a back disability, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A.§§5108 and 7104 to address the question of whether new and material evidence has been received to reopen each previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen each claim has been received-and, in view of the Board's favorable decision on each request to reopen-the Board has characterized the appeal as these disabilities as now encompassing the matters listed at items 2 through 5 on the matters reflected on the title page.  

As regards the matter of representation, the Board notes that the Veteran was previously represented by North Carolina Division of Veteran Affairs (NCDVA) (as reflected in a January 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), as well as a private attorney, Gentry C.M. Hogan (as reflected in an October 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In March 2017, both NCDVA and Mr. Hogan withdrew their representation.  During the April 2017 Board hearing, the Veteran confirmed that he was aware that he was not currently represented and was invited to engage the assistance of a representative after the hearing, if he so desired.  To date, the Veteran has not appointed another representative.  Therefore, the Board recognizes the Veteran as now proceeding pro se in this appeal.  In addition, the Board notes that, with exception to the claim being dismissed herein, as the claims are being either granted or remanded for further development, the Veteran will again be afforded an opportunity to obtain new representation, if he so desires.  Hence, the Board's action on these claims, at this juncture, results in no prejudice to the Veteran.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for PTSD, as well as the requests to reopen claims for service connection for sleep apnea and for a back disability are set forth below.  The de novo claims for service connection for sleep apnea and for a back disability, as well as the remaining claim for CAD are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claim for service connection for PTSD.

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

3.  In a June 2006 rating decision, the RO denied service connection for sleep apnea; although notified of the denial in a June 2006 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

4.  New evidence associated with the claims file since the June 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.

5.  In an April 2008 rating decision, the RO continued to deny service connection for a back disability; although notified of the denial in an April 2008 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

6.  New evidence associated with the claims file since the April 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 2006 rating decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b)-(c), 20.302, 20.1103 (2016).

3.  As additional evidence received since the June 2006 denial is new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156.

4.  The April 2008 rating decision in which the RO continued to deny service connection for a back disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b)-(c), 20.302, 20.1103.

5.  As additional evidence received since the April 2008 denial is new and material, the criteria for reopening the claim for service connection for a back disability are met.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

As noted above, during the April 2017 Board hearing, the Veteran withdrew from appeal his claim for service connection for PTSD.  See Transcript, pp. 2-3.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

II.  Requests to Reopen

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable dispositions of the requests to reopen claims for service connection for sleep apnea and for a back disability, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Under legal authority in effect at the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2002 - 2014); 38 C.F.R. § 3.303 (2005 - 2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, the Veteran's prior claims for service connection for sleep apnea and a back disability were considered and denied by the RO. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claims for service connection for sleep apnea and for a back disability in April 2011.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Sleep Apnea

The Veteran's initial claim for service connection for sleep apnea was denied in a June 2006 rating decision by the RO.  The pertinent evidence then of record consisted of the Veteran's service treatment records (STRs) and VA treatment records.  The RO noted that STRs provided no evidence of sleep apnea in service, and that no medical evidence had been received to show sleep apnea which occurred in or was directly due to service.  On these bases, the RO denied the claim.

Although notified of the June 2006 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2016).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  Therefore, the RO's June 2006 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the claim for service connection for sleep apnea may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pertinent evidence added to the claims file since the June 2006 rating decision includes, VA treatment records, lay statements, and the transcript from the April 2017 Board hearing.  This evidence reflects that sleep symptoms began during service and suggests a relationship between the Veteran's sleep apnea and his service.  In particular, in lay statements from purported witnesses, the witnesses reported that the Veteran experienced sleep symptoms during service, specifically sweating and snoring while sleeping.  Also, during the Board hearing, the Veteran testified that the sleep symptoms (i.e., sweating and snoring while sleeping) he experienced in service were the same symptoms he was having when he was diagnosed with his current sleep apnea.

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" in that it was not before the RO at the time of the June 2006 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, this evidence, while certainly not in any way dispositive, is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, whether the Veteran's sleep apnea occurred in or was related to service-and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Back Disability

The Veteran's initial claim for service connection for a back disability was denied in a January 2007 rating decision by the RO.  The RO noted that there was no evidence of a chronic disease or condition that had been attributed to back pain.  On this basis, the RO denied the claim.  This claim was again denied in an April 2008 rating decision by the RO.  The pertinent evidence then of record consisted of the Veteran's STRs, VA treatment records, private treatment records, and lay statements.  The RO noted that although there was medical evidence showing complaints of back problems in service, there was no evidence of a current chronic disability of the back.  On this basis, the RO found that there was no evidence showing a current chronic back disability that was incurred during service and denied the claim.

Although notified of the April 2008 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  Therefore, the RO's April 2008 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the claim for service connection for a back disability may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pertinent evidence added to the claims file since the April 2008 rating decision includes, VA treatment records, lay statements, and the transcript from the April 2017 Board hearing.  This evidence suggests a current back disability and reflects that the Veteran's back symptoms, which began in service, have continued since that time.  In particular, during the Board hearing, the Veteran testified that he had been diagnosed with arthritis of the lumbar spine, as well as some disc disease of the spine.  He also testified that he continued to experience back problems (i.e., pain) since being in an automobile accident in service.

The Board finds that the above-described evidence, when considered in light of the evidence previously of record, provides a basis for reopening the previously-denied claim.  This evidence is "new" in that it was not before the RO at the time of the April 2008 denial and is not duplicative or cumulative of the evidence previously of record.  Moreover, this evidence, while certainly not in any way dispositive, is "material" in that it relates to unestablished facts necessary to substantiate the claim for service connection-namely, whether the Veteran's has a chronic back disability that was incurred in service-and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.

As new and material evidence has been received to reopen the claim for service connection for sleep apnea, to this extent only, the appeal is granted.

As new and material evidence has been received to reopen the claim for service connection for a back disability, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claims, and the remaining claim on appeal, is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the record "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  See McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See id.

With regard to the reopened sleep apnea claim, the Veteran generally contends that he has sleep apnea that was incurred in service.  In this case, a July 2011 VA treatment note confirmed a current diagnosis of sleep apnea and that the Veteran used a continuous positive airway pressure (CPAP) machine at night.  In addition, there are lay statements from witnesses attesting to the Veteran's sweating and snoring while sleeping during service.  Moreover, during the April 2017 Board hearing, the Veteran testified that he experienced the same sleep symptoms (i.e., sweating and snoring while sleeping) when he was diagnosed with his current sleep apnea.  

With regard to the reopened back claim, the Veteran contends that he has a current back disability that is related to service, specifically an in-service injury.  In this regard, the Veteran has asserted that he was in a car accident in service, in which his vehicle was rear-ended by a truck while at a red light.  In this case, October 1974 STRs show that the Veteran complained of back pain and reported that he was in a car accident a month prior, but that he had not received any medical attention at that time.  In addition, during the April 2017 Board hearing, the Veteran testified that he had back pain at the time of the in-service car accident, and that he had experienced continued back pain ever since that time.  Moreover, he testified that he had been diagnosed with arthritis of the lumbar spine, as well as some disc disease of the spine.  Although the medical evidence of record only show complaints of back pain, there are notations of osteoarthrosis and degenerative joint disease (DJD) in August 2007 VA order forms for a back brace, as well as a notation of DJD in a May 2004 VA treatment note concerning a backache.  The Board emphasizes, however, these notations are non-specific, thereby making it unclear whether they relate to and/or concern the Veteran's back.  Although it is therefore not clear whether the Veteran has a currently diagnosed back disability, his testimony and VA treatment records indicate persistent and recurrent complaints of back pain, which could be a symptom of a current back disability.

With regard to the CAD claim, the Veteran contends that he has a current heart condition that is related to service.  More specifically, the Veteran has asserted that his current heart condition is related to the elevated blood pressure and migraines he experienced in service.  In this case, a May 2016 VA treatment note confirmed a current diagnosis of CAD.  In addition, a February 1975 STR shows a complaint of headaches, and an August 1975 STR notes a blood pressure reading of 135/75 but regular rate and rhythm without murmur regarding the heart.  Moreover, during the April 2017 Board hearing, the Veteran testified that doctors told him that there could be a relationship between his high blood pressure in service and the development of his heart disease later on after service.   

To date, no VA examination has been conducted or a medical opinion otherwise  obtained on the matter of the etiology of the Veteran's claimed sleep apnea, back disability, and CAD.  However, with respect to each disability, in light of all of the above, to include the competent lay statements and testimony of record, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting VA examination.

Therefore, on remand, the AOJ should arrange for the Veteran to undergo VA examination, each by an appropriate physician, in connection with his sleep apnea, back, and CAD claims.  The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened claims.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA medical center (VAMC) in Fayetteville, North Carolina, and the Cumberland County VA clinic, and that records from those facilities dated through August 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Fayetteville VAMC and the Cumberland County VA clinic all pertinent, outstanding records of evaluation and/or treatment of the Veteran since August 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As mentioned in the Introduction, the Veteran is currently unrepresented and the Board has recognized the Veteran as now proceeding pro se in this appeal.  However, as these matters are being remanded, the Veteran should be again given an opportunity to obtain representation, if he so desires.  As such, either in the above-mentioned letter or in a separate letter, the AOJ should also inform the Veteran of his options regarding representation.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Fayetteville VAMC and the Cumberland County VA clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran (and any representative) a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

Also, either in the above-mentioned letter or in a separate letter, inform the Veteran of his options regarding representation.  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, n in connection with his service connection claim for sleep apnea.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset in or is otherwise medically-related to service.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of associated symptoms.

Notably, the absence of documented evidence of diagnosis or treatment for a specific disability or symptoms in or shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, in connection with his service connection claim for a back disability.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all back disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now  asymptomatic or resolved).

Then, for each such diagnosed back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service-specifically, the reported in-service car accident.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of diagnosis or treatment for a specific disability in or shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his service connection claim for CAD.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed CAD had its onset in or is otherwise medically-related to service.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of diagnosis or treatment for a specific disability in or shortly after service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the reopened claim(s), in adjudicating such claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran (and any representative) a supplemental SOC that includes clear reasons and bases for all determinations, and afford him (and any representative) an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


